AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept 30, 2019)
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                              )
              UNITED STA TES OF AMERICA                                       )       JUDGMENT IN A CRIMINAL CASE
                                   V,                                         )
                        Nuris Marte Lopez                                     )
                                                                                      Case Number: 18 Cr. 370-01 (RA)
                                                                              )
                                                                              )       USM Number: 53671-066
                                                                              )
                                                                              )        Sean Michael Maher (212) 661-5333
                                                                              )       Defendant's Attorney
THE DEFENDANT:
fi1 pleaded guilty to count(s)
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                             Offense Ended

8 USC 1326(a)/(b)(2)              Illegal Re-Entry                                                              2/21/2018            ( 1)




       The defendant is sentenced as provided in pages 2 through             _ _5_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)     --------------
                                                         0 is        0 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                               12/6/2019
                                                                                               of Judgment


             USDC-SDNY
             DOCUMENT
             ELECTRO'.'JICALLY FILED
             DOC #=----.....---.----                                                                    Ronnie Abrams, U.S.D.J.
             DATE FILED: ---''-'-"~..._.......,,_...,__                     Name and Title of Judge


                                                                                                              12/6/2019
                                                                            Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page _   _,2~_   of   5
 DEFENDANT: Nuris Marte Lopez
 CASE NUMBER: 18 Cr. 370-01 (RA)

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 24 months




      ~ The court makes the following recommendations to the Bureau of Prisons:
           It is recommended that Ms. Lopez be credited from January 8, 2018 to February 21, 2018, time the Court understands
           she spent in the EDPA on a writ from Pennsylvania State custody.




      ~ The defendant is remanded to the custody of the United States Marshal.


      D The defendant shall surrender to the United States Marshal for this district:
          D    at                                D a.m.      D p.m.       on

          D    as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By
                                                                                             DEPUTY UNITED STA TES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment-Page _ _ _ of
DEFENDANT: Nuris Marte Lopez
CASE NUMBER: 18 Cr. 370-01 (RA)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 N/A




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page       4    of      __5___
DEFENDANT: Nuris Marte Lopez
CASE NUMBER: 18 Cr. 370-01 (RA)
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution              Fine                  AV AA Assessment*                   NT A Assessment**
TOTALS            $ 100.00                  $                        $                     $                                   $



D    The determination of restitution is deferred until _ _ _ _ _ · An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.                                                         ·

Name of Payee                                                   Total Loss***               Restitution Ordered                Priority or Percentage




TOTALS                               $ ______0._00_                             $ _ _ _ _ _ _0_._00_



D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612([). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D    the interest requirement is waived for the           D fine    D restitution.
      D    the interest requirement for the         D    fine    D   restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                               Judgment -   Page ___5__ of          5
 DEFENDANT: Nuris Marte Lopez
 CASE NUMBER: 18 Cr. 370-01 (RA)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     lt::l   Lump sum payment of$         100.00              due immediately, balance due


              •    not later than                                  , or
              •    in accordance with    •    C,    •    D,   •     E, or       •    F below; or

 B    •       Payment to begin immediately (may be combined with            •   c,       D D,or      D F below); or

C     D       Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D       Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence     _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E     D       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                 Corresponding Payee,
      (including defendant number)                        Total Amount                         Amount                            if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
